 
Exhibit 10.5
 
PROPERTY ACQUISITION/DISPOSITION
AGREEMENT
 
THIS AGREEMENT is made and entered into as of the 2nd day of January, 2003, by
and between Apple Hospitality Five, Inc., a Virginia corporation (hereinafter
referred to as “Owner”), and Apple Suites Realty Group, Inc., a Virginia
corporation (hereinafter referred to as “Agent”).
 
W I T N E S S E T H :
 
WHEREAS, Owner plans to conduct business as a “real estate investment trust,”
and, in connection therewith, plans to, from time to time, acquire and dispose
of real property, including particularly corporate apartments and upper-end,
extended-stay hotel properties (hereinafter referred to individually as a
“Property” and collectively as the “Properties”);
 
WHEREAS, Owner desires to use the services of Agent as a broker in connection
with the acquisition and disposition of the Properties on the terms set forth in
this Agreement; and
 
WHEREAS, Owner and Agent desire to enter into this Agreement for the purposes
herein contained.
 
NOW, THEREFORE, in consideration of the promises herein contained, and for other
valuable consideration, receipt of which is hereby acknowledged, the parties
agree as follows:
 
1.    Engagement of Agent as Broker for the Properties.  Owner hereby engages
Agent as a broker in connection with the purchase and sale of the Properties,
upon the conditions and for the term and compensation herein set forth. All or
any portion of the services being performed by Agent may be contracted or
subcontracted by Agent to another company, provided that such company agrees to
be bound by the terms of this Agreement.
 
2.    Term of Agreement; Renewal.  This Agreement shall be valid for an initial
term of five (5) years ending January 2, 2008. Unless either party by written
notice sent to the other party at least sixty (60) days before the end of any
5-year term hereof elects not to renew this Agreement, this Agreement shall
renew automatically for successive terms of five (5) years on the same terms as
contained herein.
 
3.    Acceptance of Engagement.  Agent hereby accepts its engagement as a broker
for the purchase and sale of the Properties and agrees to perform all services
necessary to effectuate such purchases and sales which are customarily provided
by commercial real estate brokers, and, without limitation, Agent agrees:



1



--------------------------------------------------------------------------------

 
a.    To supervise, on behalf of Owner, the preparation of contracts of purchase
or sale for each Property, on such terms as are specified by Owner or its duly
authorized representatives, and all other documents related thereto or required
to effectuate such purchase or sale;
 
b.    To coordinate the activities of, and act as liaison between Owner and,
independent professionals connected with the purchase or sale of a Property,
including attorneys, appraisers, engineers, inspectors, lenders, if any, and
others;
 
c.    To assist Owner and its authorized representatives in satisfying any
conditions precedent to the purchase or sale of a Property, which shall include
contracting on behalf of Owner with any third parties whose services are
required to close any such purchase or sale;
 
d.    To represent Owner at the closing of the purchase or sale of a Property,
to coordinate the activities of professionals and other third persons connected
with such closing, and to supervise the compliance by Owner with all
requirements and customary actions associated with such purchase or sale,
including, without limitation, the obtaining of property title insurance, the
delivery and recordation of deeds and other instruments of conveyance, and the
delivery and recordation, as required, of any documents evidencing loans
obtained or made by Owner;
 
e.    Generally to act on behalf of Owner in connection with such purchase or
sale as a commercial real estate broker would customarily act with respect to
such transaction, including the provision of such additional services as would
normally be provided by such a person.
 
4.    Indemnification.  Owner hereby agrees to indemnify and hold harmless Agent
against and in respect of any loss, cost or expense (including reasonable
investigative expenses and attorneys’ fees), judgment, award, amount paid in
settlement, fine, penalty and liability of any and every kind incurred by or
asserted against Agent by reason of or in connection with the engagement of
Agent hereunder, the performance by Agent of the services described herein or
the occurrence or existence of any event or circumstance which results or is
alleged to have resulted in death or injury to any person or destruction of or
damage to any property and any suit, action or proceeding (whether threatened,
initiated or completed) by reason of the foregoing; provided, however, that no
such indemnification of Agent shall be made, and Agent shall indemnify and hold
Owner harmless against, and to the extent of, any loss that a court of competent
jurisdiction shall, by final adjudication, determine to have resulted from
willful misconduct, gross negligence or fraud by or on the part of Agent.
 
5.    Compensation of Agent.
 
(a)    Owner shall pay to Agent a real estate commission in connection with each
purchase of a Property in an amount equal to two percent (2%) of the gross
purchase price of the Property (which does not include amounts budgeted for
repairs and improvements), in consideration of Agent (or any person with whom
Agent subcontracts or contracts hereunder) performing the services provided for
in this Agreement in



2



--------------------------------------------------------------------------------

connection with the purchase of the Property. In consideration of Agent (or any
person with whom Agent subcontracts or contracts hereunder) performing the
services provided for in this Agreement in connection with the sale of a
Property, Owner shall pay to Agent the following: a real estate commission in
connection with the sale of a Property in an amount equal to two percent (2%) of
the gross sales price of the Property, if, but only if, the sales price of the
Property exceeds the sum of (A) the Company’s cost for the Property (consisting
of the original purchase price plus all capitalized costs and expenditures
connected with the Property), without any reduction for depreciation, and (B)
ten percent (10%) of such cost. If the sales price of the Property does not
equal such amount, Agent shall be entitled only to payment by the Company of its
“direct costs” incurred in marketing such property (where “direct costs” refers
to a reasonable allocation of all costs, [including salaries of personnel,
overhead and utilities]), allocable to services in marketing such property. If
the two percent (2%) real estate commission is payable in connection with sale
of a Property, Agent shall not also be paid the reimbursement of its “direct
costs” as described in the preceding sentence. If the person from whom Owner
purchases or to whom Owner sells a Property pays any fee to Agent, such amount
shall decrease the amount of Owner’s obligation to Agent. Furthermore, Agent
shall not be entitled to any real estate commission in connection with a sale of
a Property by Owner to Agent or any Affiliate of Agent (where “Affiliate” has
the meaning specified in the Prospectus of Owner), but Agent will, in such case,
be entitled to payment by Owner of its direct costs in such regard. The fees and
expenses provided for herein shall be payable if Owner sells a property, sells
shares in Owner, effects a merger of Owner with another entity, or undertakes
any other transaction, the purpose or effect of which is, in essence, to dispose
of some or all Properties. In any case other than an actual sale of Properties,
Owner and Agent shall in good faith agree upon an allocation of purchase price
to each Property which is effectively disposed of.
 
(b)    In the event Owner purchases, sells, conveys or otherwise transfers a
Property within ninety (90) days after the expiration of this Agreement to a
person or persons with whom Agent on behalf of Owner has negotiated as a
prospective purchaser or buyer of a Property during the term of this Agreement,
Agent shall be deemed to have earned the compensation provided in Section 5(a)
and such compensation shall be due and payable to Agent pursuant to the terms of
this Agreement; provided, however, that (i) Agent substantially performs all of
the duties and obligations that it would otherwise have under this Agreement if
the Agreement had not terminated, and (ii) Agent has given written notice to
Owner of the name of such purchaser or buyer prior to the expiration of the term
of this Agreement.
 
6.    Power of Attorney.  Owner hereby makes, constitutes and appoints Agent its
true and lawful attorney-in-fact, for it and in its name, place and stead and
for its use and benefit to sign, acknowledge and file all documents and
agreements (other than contracts for purchase or sale of a Property, promissory
notes, mortgages, deeds of trust or other documents or instruments which would
bind Owner to purchase or sell a Property, result or evidence the incurrence of
debt by Owner, or encumber a Property) necessary to perform or effect the duties
and obligations of Agent under the terms of this Agreement. The foregoing power
of attorney is a special power of



3



--------------------------------------------------------------------------------

attorney coupled with an interest. It shall terminate when this Agreement
terminates as provided herein.
 
7.    Relationship of Parties.  The parties agree and acknowledge that Agent is
and shall operate as an independent contractor in performing its duties under
this Agreement, and shall not be deemed an employee of Owner.
 
8.    Entire Agreement.  This Agreement represents the entire understanding
between the parties hereto with regard to the transactions described herein and
may only be amended by a written instrument signed by the party against whom
enforcement is sought.
 
9.    Governing Law.  This Agreement shall be construed in accordance with and
be governed by the laws of the Commonwealth of Virginia without regard to
conflicts of law.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
OWNER:
APPLE HOSPITALITY FIVE, INC.,
a Virginia corporation
By:
 
/s/    Glade M. Knight

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------

AGENT:
APPLE SUITES REALTY GROUP, INC.,
a Virginia corporation
By:
 
/s/    Glade M. Knight

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------



4